Citation Nr: 1626958	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  97-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to dependency and indemnity benefits (DIC) pursuant to 38 U.S.C.A. § 1318 (West 2014). 
 
3.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 (West 2014).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard from May to December 1955.  He also reportedly had a period of active duty for training in August 1955.  He died in May 1997, and the appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated in June 1997, the RO denied the appellant's claim for service connection for the cause of the Veteran's death and for DIC under 38 U.S.C.A. 
§ 1318.  When the case was before the Board in June 1999, it was remanded for additional development of the record.  Thereafter, in a September 2001 decision, the Board denied service connection for the cause of the Veteran's death and deferred the claim for DIC pursuant to 38 U.S.C.A. § 1318  pursuant to a stay then in effect.  The appellant appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's September 2001 decision by Order dated in August 2002.  In May 2003, the Board remanded both claims to the RO for additional development. 

In a February 2006 rating decision, the RO denied DIC pursuant to 38 U.S.C.A. 
§ 1151.  The appellant also perfected an appeal of this determination. 

In August 2007, the appellant provided hearing testimony before the undersigned Veterans Law Judge.  A transcript of those proceedings is of record.

In May 2008, the Board denied the appellant's claims for DIC under the provisions of 38 U.S.C.A. §§ 1151 and 1318, and again remanded the claim for entitlement to service connection for the cause of the Veteran's death to the RO for additional development and/or to ensure due process. 

The appellant filed a timely appeal to the Court with regard to the claims for DIC under the provisions of 38 U.S.C.A. §§ 1151 and 1318.  In an August 2009 Order, the Court vacated the Board's May 2008 decision and granted a Joint Motion for Partial Remand.  In January 2011, the Board remanded these issues for additional development in accordance with the Joint Motion.

In March 2010, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely 
appeal to the Court with regard to this claim.  In March 2012 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further development.  In September 2012 the Board remanded the appeal for additional development consistent with the Court's Memorandum Decision.  As the requested development has been completed, the claims file        has been returned to the Board for further appellate review.

When the case was most recently before the Board in December 2014 the three claims currently before the Board were again denied.  The appellant appealed the denials to the Court and in a January 2016 Order, the Court granted a Joint Motion for Remand which served to vacate the December 2014 decision and remand the claims back to the Board for action in compliance with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the directives in the January 2016 Joint Motion for Remand, a remand is required to obtain an adequate response from the Philadelphia VA Medical Center (VAMC) concerning the requests for records from the "ZMHC" sessions dating from 1994 through 1996 and records dating from 1980 through 1996.  In this regard, the Joint Motion found the terse email response from the VAMC on July    8, 2014 stating that "[n]one were located" to be insufficient, especially since the response was emailed three minutes after the AOJ's email request.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all treatment records for the Veteran from the "ZMHC" sessions dating 1994 through 1996 and from the Philadelphia VAMC dating from 1980 through 1996.  Specifically, the Philadelphia VAMC should be asked to provide a response to the following questions:

a. Do they have any treatment records for the Veteran dated from 1980 through 1996?
b. Do they have any records of treatment from "ZMHC" (mental health clinic) sessions dating 1994 through 1996?
c. Were VA medical records prior to 1997 retired or otherwise transferred to another facility?
d. If the records have been retired or transferred to another facility, what the facility or facilities were the records sent to? 
e. If the records are unavailable, were the records likely destroyed? 


If the VAMC indicates they have relevant records, or identify a facility where the records may be located, such records should be requested and associated with the claims file.

If necessary to facilitate a response from the VAMC, the AOJ should contact the Lead Program Support Assistant with regard to these missing pertinent treatment records.
All attempts to obtain the records should be documented in the claims file.  
 
2.  After ensuring that the above directive has been  complied with, if the above records cannot be obtained,    the AOJ must make a determination as to whether further attempts to obtain the records would be futile, and document such conclusion in the claims file.  The appellant and her representative should be advised if the records that could  not be obtained.  
 
3.  Following completion of the above, the AOJ should review the evidence and determine whether the appellant's claims may be granted.  If not, the appellant and her representative should be furnished a supplemental statement of the case and be provided with an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




